Citation Nr: 0638059	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-19 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1959 through 
April 1963.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board notes that the veteran initially requested and was 
scheduled for a video-conference hearing before a veteran's 
law judge.  However, the veteran failed to report for his 
scheduled hearing.

Furthermore, evidence and correspondence received subsequent 
to the supplemental statement of the case dated August 2006, 
is either duplicative or cumulative and as such, there is no 
prejudice to the veteran from the Board's adjudication of the 
appeal at this juncture.


FINDINGS OF FACT

1.  There is no corroborating evidence that the veteran was 
exposed to asbestos in service.

2.  There is no competent medical evidence showing that the 
veteran has asbestosis or any other respiratory disorder 
which is related to service.


CONCLUSION OF LAW

A respiratory disorder, including asbestosis, was not 
incurred in, or related to active service.  38 U.S.C.A. §§ 
1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in October 2003, (prior to the February 2004 adverse 
determination) adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The Board further notes that the veteran's service medical 
records, VA outpatient records, and private medical records 
have been obtained.  Additionally, the veteran submitted 
numerous statements regarding his condition.  The veteran has 
not identified any further evidence with respect to his 
claim, and the Board is similarly unaware of any such 
evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
has provided adjudicators with some guidelines in addressing 
claims involving asbestos exposure, as set forth in the 
Veteran's Benefits Administration Manual M21-1, Part IV, 
7.21.  The United States Court of Appeals for Veterans Claims 
(Court) has held that the VA must analyze an appellant's 
claim for service connection for asbestosis or asbestos-
related disabilities under the appropriate administrative 
guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty 
v. Brown, 4 Vet. App. 428 (1993).  

The manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers may produce fibrosis (the most 
commonly occurring of which is interstitial pulmonary 
fibrosis or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesothelimoas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except prostate).  Occupations involving asbestos 
exposure include mining, milling, shipyard work, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
(such as clutch facings and brake linings), and manufacture 
and installation of products such as roofing and flooring 
materials, asbestos cement sheet and pipe products, and 
military equipment.  High exposure to asbestos and a high 
prevalence of disease have been noted in insulation and 
shipyard workers.

The latent period for development of disease due to exposure 
to asbestos ranges from 10 to 45 or more years (between first 
exposure and the development of the disease).  Clinical 
diagnosis of asbestosis requires a history of asbestos 
exposure and radiographic evidence of parencyhymal lung 
disease.  The adjudication of a claim for service connection 
for a disability resulting from asbestos exposure should 
include a determination as to whether or not; (1) service 
records demonstrate the veteran was exposed to asbestos 
during service; (2) development has been accomplished 
sufficient to determine whether or not the veteran was 
exposed to asbestos either before or after service; and (3) a 
relationship exists between exposure to asbestos and the 
claimed disease in light of the latency and exposure factors.  
See Veteran's Benefits Administration Manual M21-1, Part VI, 
7.21.

It should be noted that the pertinent part of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service.  Dyment v. West, 
13 Vet. App. 141 (1999), aff'd, Dymet v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.


History and Analysis

The veteran contends that he was exposed to asbestos while 
working in a warehouse that was insulated with asbestos 
during his service.

The veteran's personnel records indicate that the veteran 
served as a warehouse man and an administrative clerk during 
his service.  There is no evidence that the veteran ever 
served aboard a US naval ship, or worked in occupations 
generally known to involve asbestos exposure, including; 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  

The veteran's service medical records do not show any 
complaints of, or treatment for, asbestosis, or any other 
respiratory disorder.  The veteran's report of medical 
history and examination upon enlistment, both dated April 
1959, did not note any abnormalities of the lungs or chest.  
Chest x-rays taken in March 1962, and April 1963 were 
negative.  The veteran's report of medical history and 
examination upon separation from service, both dated April 
1963, did not note any abnormalities of the lungs or chest.  
A post-service report of medical history, dated March 1964 
similarly did not note any shortness of breath, asthma, or 
chest pain or pressure.

The veteran submitted private medical records and hospital 
reports dated June 2000 through December 2002.  These records 
mainly include treatment for coronary artery disease, 
congestive heart failure, and renal failure, as well as 
complaints of shortness of breath.  In December 2002, the 
veteran was admitted to the hospital for shortness of breath 
with abnormal pulmonary function tests, congestive heart 
failure, chronic renal insufficiency, and bilateral pleural 
effusions.  Upon admission, the veteran had diminished breath 
sounds in the left hemithorax with crackles at the right 
base.  There was bilateral symmetric expansion.  The 
examining physician noted that the veteran had several 
factors which were likely major causes of his shortness of 
breath, including congestive heart failure.  The physician 
also noted that there were differential diagnoses for the 
pleural effusions, but that it was most likely that the 
shortness of breath is due to the cardiac and renal failure.  
Additionally, the physician notes that the veteran may have 
some reactive airway disease.  Ultrasounds of guided left and 
right thoracentesis performed, indicated pleural effusions 
and a diagnosis of congestive heart failure.  A chest 
expiration test noted minimal residual left pleural fluid 
with a small volume of fluid on the right.

VA medical records dated March 2002 through July 2005 contain 
complaints of shortness of breath, as well as diagnoses, 
including; coronary artery disease, hyperlipidimia, 
hypertension, myocardial infarction, mild anemia, reactive 
airway disease, and congestive heart failure.  A chest x-ray, 
performed in December 2002 confirmed increased interstitial 
lung markings and small pleural effusions.  A CT-IVP scan 
performed in January 2003 noted a finding of pleural 
effusions.

The veteran claims that he has a respiratory disability, 
including asbestosis, restrictive airway disease and pleural 
effusion, due to working in a warehouse that was heavily 
insulated with asbestos and where military gases were stored.  
A review of the veteran's service records are negative for a 
finding that the veteran was exposed to asbestos in service 
or that he was exposed to certain gases.  Moreover, none of 
the medical evidence of record diagnosed the veteran as 
having asbestosis or of having an asbestos related disease.  

Additionally, while the veteran currently has pleural 
effusions and reactive airway disease, there is no competent 
medical evidence that these diseases are related to the 
veteran's period of service.  His service medical records, 
including his discharge examination report, are negative for 
any complaints or diagnosis of a respiratory disease.  
Physical examination of his lungs was normal.  Chest x-ray 
studies were also normal.  

The Board notes that the veteran was sent a letter in October 
2003, asking him to submit information regarding his claimed 
exposure to asbestos.  The veteran never responded to the 
request.  He was also told to submit medial evidence 
demonstrating a link between his current respiratory disorder 
and service.  This evidence was never submitted.

The veteran's assertion that his current respiratory 
condition is due to service, including asbestos exposure and 
gas exposure in service cannot be considered competent 
medical evidence of a nexus.  As a lay person, the veteran 
lacks the capacity to provide evidence that requires 
specialized knowledge, skill, experience, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

In the absence of competent medical evidence showing that the 
veteran currently has a respiratory disorder, including 
asbestosis, which is related to service, the Board must find 
that the preponderance of the evidence is against the claim; 
the 





	(CONTINUED ON NEXT PAGE)




benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a respiratory disease, including 
asbestosis, is denied.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


